The opinion of the Court was delivered by
Willard, A. J.
The Charleston and Savannah Railroad Company was authorized by law to acquire lands and rights of way for the purposes of their road by statutory proceedings for the valuation of such lands by commissioners. The statute declares “the lands and rights of way so valued by the commissioners shall vest in the said company in fee simple as soon as the valuation thereof may be paid or tendered and refused.”
The plaintiffs, Gillison and Gregorie, were owners of separate parcels of land required for the use of said road, and proceedings were taken against them, respectively, for the purpose of fixing a valuation upon their respective lands. Commissioners were appointed and a valuation fixed. From this action appeals were taken, but never prosecuted. We must assume these appeals to have been abandoned. The railroad company took possession of the lands, but have never paid the amount at which they were valued.
Subsequently, the Savannah and Charleston Railroad Company, a corporation created by law, and distinct from the Charleston and Savannah Company, became the purchasers of the property of the last named company, and as part thereof took possession of the lands of the plaintiffs in the respective suits above entitled. The plaintiffs in each case now claim that the Savannah and Charleston Railroad Company are bound either to complete the contract of purchase created by operation of law or to restore the land;
The only claim to the land possessed by the Charleston and Savannah Company was that of purchasers under a contract for the sale of the land. This contract arose ■ by operation of law, but its incidents are the same, as affecting the parties, as if it resulted from the voluntary act and consent of the parties themselves. The defendants becoming the purchasers of the property of the former company acquired the rights of that company, under the contract of purchase, and could enforce it on complying with its terms.
On the other hand, the respective plaintiffs, on parting with pos. session of the land, were clothed with an equity to compel performance of the contract, and the land was subject to being treated in equity as if mortgaged to the plaintiffs as a security for so much money as they ought to receive in compensation for the value of *181the land.— Gregorie vs. Bulow, Rich. Eq., 235; Richards vs. McKee, Harper Eq., 184; Champion vs. Brown, 4 John., 398.
The defendants cannot be regarded as purchasers of the legal title for a valuable consideration and without notice of an equity affecting it. On the contrary, that which constitutes their title is the equitable right of the company to which they succeeded, and they are chargeable with notice of the nature of the possession of the party from whom they purchased. — Daniels vs. Davison, 16 Ver., 249.
It is evident that the defendant cannot maintain a claim to hold by adverse possession by lapse of time, for their possession was con? sistent with plaintiff’s claim to enforce their contracts. — Richards vs. McKee, Harper Eq., 184; Bank vs. Smyers, 2 Strob., 28.
Nor can they maintain their plea of the Statute of Limitations, inasmuch as the contract is executory on both sides.— Gregorie vs. Bulow, Rich. Eq., 235. The fact that it was not necessary, in order to complete the title of defendants, that the vendor should perform any act, but that by the operation of the statute title would pass at once on payment or tender of the money, does not interfere with the idea that the contract is executory on both sides, for the statute in transferring the title merely does in his behalf what the vendor ought to do. The operation of the statute stands in lieu of a direct conveyance by the vendor, and gives to the relations of the parties, as it regards the Statute of Limitations, the same character as if, by the terms of the contract, the vendor was required to make a conveyance upon payment of the purchase money.
The judgment dismissing the complaint must be set aside and the causes remanded for decrees establishing in the respective cases liens in favor of the plaintiffs on the lands in question, and directing the sale of those lands in satisfaction of such liens, unless payment is made by the defendants of the amounts fixed as the value of said lands by the commissioners, with interest.
Moses, G. J., and Wright, A. J., concurred.